Opinion for the Court filed by Circuit Judge MacKINNON.
Concurring opinion filed by Chief Judge J. SKELLY WRIGHT.
MacKINNON, Circuit Judge:
Acting on what might be mildly described as a provocative staff report, the Federal Trade Commission decided in April 1978 to. initiate hearings on a proposed rule to circumscribe the content of television advertising that is seen by or directed at children. The Commission published in the Federal *32Register a Notice of Proposed Rulemaking that announced both this undertaking and a special set of rules to govern the rulemaking. These special rules were drafted to apply only to the children’s advertising proceeding and significantly differ from the rules the Commission uses in other trade regulation rulemakings.
In September, a group of advertisers and trade associations filed suit in federal district court seeking interlocutory review of the special rules. They alleged that the Commission had not complied with the notice and comment provisions of the Administrative Procedure Act in the promulgation of the special rules, and that one of the new rules, which requires participating parties to produce studies and surveys in their custody pertaining to the issue of children’s advertising, lacks statutory authority and otherwise offends statutory and constitutional guarantees. In addition, the advertisers and trade associations complained that a preexisting Commission rule, one prohibiting communications between Commissioners and outside parties while sanctioning sub silentio similar communications between Commissioners and members of the Commission’s general staff, violates the rights assured them by statute and the due process clause.
In November, the district court granted the Commission’s motion for summary judgment. The district court held that the assaults on the Commission’s rules were premature. Despite some misgivings, we affirm.
I. BACKGROUND
A. The Magnuson-Moss Act
In January 1975 Congress amended the Federal Trade Commission Act to add a new section 18. The Magnuson-Moss Warranty — Federal Trade Commission Improvement Act, Pub.L. No. 93-637, § 202, 88 Stat. 2193 (1975) (codified at 15 U.S.C. § 57a (1976)). Section 18 empowers the Commission to issue trade regulation rules specifically defining acts and practices that are unfair or deceptive within the meaning of section 5 of the Commission’s organic statute.1 15 U.S.C. § 57a(a)(1)(B) (1976). However, under the Act, the Commission cannot exercise this power through conventional rulemaking processes, for interwoven with the statutory delegation of quasi-legislative power are quasi-adjudicative procedures the Commission must follow in developing standards to govern the behavior of private parties. These procedural provisions grant unusually broad rights of public participation in agency rulemaking, and they substantially restrict the Commission’s power to fashion its policy concerns into legally binding rules.
The statute directs that in undertaking to decide whether to promulgate a trade regulation rule the Commission must first publish a notice of proposed rulemaking stating with particularity the reasons for the proposed rule and inviting interested persons to submit written data, views, and arguments. Id. § 57a(b). The Commission must then conduct an informal hearing at which any interested person can present his position orally or by documentary submission or both, subject to such Commission rules as may tend to avoid unnecessary costs and delay. Id. § 57a(c). If the Commission determines that it must resolve disputed issues of material fact necessary to fair decisionmaking on the record as a whole, *33section 18 entitles interested persons to offer such rebuttal submissions or to conduct (or to have the Commission conduct) such cross-examination of witnesses as the Commission deems appropriate and necessary for a full and true disclosure of facts pertinent to the disputed issues. Id. If the Commission thereafter elects to promulgate a trade regulation rule, interested persons can seek judicial review of the rule immediately upon its issuance.
On such review, section 18 authorizes a court of appeals to set aside a trade regulation rule if the rule is not supported by substantial evidence found in the rulemaking record taken as a whole,2 or if a Commission rule or ruling limiting an interested person’s right to cross-examine or to submit rebuttal statements has precluded disclosure of disputed facts necessary to a fair determination in the rulemaking. Id. § 57a(e). In this as in other respects, section 18 supplements rather than displaces the Administrative Procedure Act. For instance, an appellate court can also set aside a trade regulation rule if the Commission promulgates it without observance of the procedure required by law. Id.; see 5 U.S.C. § 706(2)(D) (1976).
Section 18 is an uncommon statute because it both delegates a rulemaking power and carefully and in unusual detail prescribes the manner in which that power is to be exercised. Section 18 also differs from most provisions authorizing rulemaking in being a codification of the hybrid approach between adjudication and rule-making in the development of legally binding rules. As the term is normally used, an adjudication refers to the application of a pre-existing legal standard to a well-defined set of controverted facts to determine whether a particular person or group of persons should receive a benefit or penalty. An adjudication, with its attendant procedures, only serves its purpose if the facts are fully aired and accurately resolved. Rulemaking, by contrast, normally refers to the prospective allocation of benefits and penalties according to a specific standard that reflects the policy choice of the rulemaker. The rulemaking serves its purpose if the rulemaker arrives at a reasonable policy choice that adequately guides future conduct. Under section 18’s hybrid scheme, the Commission must apply a preexisting legal standard to the set of controverted facts necessary to a determination whether the prospective allocation of benefits and penalties is an appropriate policy choice. A section 18 proceeding only serves its purpose if the material facts are fully aired and accurately resolved and the Commission arrives at a reasonable policy choice that adequately guides future conduct. The sufficiency of the record in a proceeding of this kind and the validity of the rule it purports to support are directly and substantively correlated to the procedural devices the Commission employs. And while the Commission is authorized to adopt additional procedural devices to avoid unnecessary costs and delay, it is not entitled to transform Congress’ careful mixture in section 18 into the more restrictive procedures used by other federal agencies. .
Immediately after enactment of section 18 in 1975, the Commission published a Notice of Proposed Rulemaking in the Federal Register inviting comments on proposed rules for the conduct of section 18 proceedings. 40 Fed.Reg. 15237 (1975). This Notice explained that the proposals were designed to implement section 18’s rights and obligations. Following the comment period, the Commission formally promulgated the rules, somewhat altering its proposals on the basis of the comments it had received.3 *34The Commission adhered to these 1975 rules, together with amendments it subsequently issued,4 until the outset of the children’s advertising proceeding.
B. The Special Rules for the Children’s Advertising Proceeding
Presaging the children’s advertising proceeding was the publication in February 1978 of a Commission staff report that advocated, among other things, a complete ban on certain television advertising seen by or directed at children.5 Two months later, the Commission published the Notice of Proposed Rulemaking that inaugurated its inquiry into children’s advertising and promulgated without opportunity for comment the special set of rules to govern the inquiry. 43 Fed.Reg. 17967 (1978). Describing the special rules as an “experiment,” id. at 17968, the Commission explained that they would only apply to the children’s advertising proceeding, not to any other trade regulation rulemaking the Commission might later instigate.
The Commission’s special rules, which became effective upon publication, vary in noteworthy respects from the 1975 rules. The special rules provide that during the initial comment period interested persons can submit statements on “any issue of fact, law or policy which may have some bearing on the proposed rule.” Id. at 17969. Following the comment period, the Commission will conduct what it labels a “legislative hearing."6 Id. at 17970. Interested persons wishing to testify at this proceeding have to submit a verbatim copy of their proposed testimony to the Commission within the comment period. Id. In addition, under Section D(2) of the children’s advertising Notice:7
Any person who seeks to present information either orally or in writing, shall present any studies or surveys in their possession, custody or control of the person or the organization he represents or is otherwise compensated in connection with this proceeding which support, contradict or otherwise pertain to the person’s presentation. This need not include information submitted by any other person or information which is publicly available.
Id. at 17971. This Section D(2)(e) requirement operates as an unrestricted subpoena and amounts to an admission ticket to the event. It is intentionally aimed at and directly conditions the rights of parties to participate in the proceeding, for any persons who want to participate, including those whose past conduct will be subjected *35to an adjudicative-type hearing, can only do so if they first make available information they possess on any topic related to children’s television advertising.
The Commission’s special rules permit the legislative hearing’s presiding officer as well as any Commissioner or designated Commission staff member to question witnesses. Affected persons outside the agency have no cross-examination rights at this juncture, although they can suggest questions to the presiding officer, who has the discretion to accept or reject these suggestions. Nor at this point can interested persons outside the agency present oral or written submissions rebutting other testimony presented at the legislative-type hearing. Id. at 17970.
At the close of the legislative-type hearing, the Commission’s special rules for the children’s advertising rulemaking allow interested persons to submit to the Commission “proposed disputed issues of fact that are material and necessary to resolve within the meaning of section 18.” Id. at 17971. The children’s advertising Notice, however, set forth a unique definition of “disputed issues” for the children’s advertising proceeding:
Only those crucial issues about which a bona fide dispute (established on the written record or at the legislative hearing) exists should be proposed to the Commission. They are the types of issues that are generally susceptible to definitive resolution through cross-examination. It is therefore possible that few or no issues will require designation [as “disputed”]. In any event, the Commission expects that substantially fewer issues will be designated than have been designated in most previous Commission rule-makings under Section 18. .
Id. (emphasis added). This “crucial issues” standard seems to heighten the threshold at which the quasi-adjudicative features of a section 18 proceeding begin. Whereas the 1975 rules directly imported the standard from the language of section 18, compare 15 U.S.C. § 57a(c)(l)(B) (1976) with 16 C.F.R. § 1.13(d)(l)(i) (1978), the special rules imply that only if the Commission determines the existence of a fact or facts decisive of all other concerns will the participating parties be permitted to cross-examine or rebut other testimony. The special rules contemplate that the Commission will designate those issues (if any) meeting that standard through publication of same in the Federal Register. Some of the designated factual issues will be adjudicated solely through means of written submissions; remaining issues will be set for discussion at the “disputed issues” hearing. Id.
The special rules provide that, subject to the presiding officer’s discretion, interested persons at the disputed issues hearing can cross-examine any person who presented testimony on a disputed issue, or they can rebut the testimony by way of oral presentation or written submission.8 Id. This cross-examination, when allowed, must relate to designated issues; the special rules do not permit additional presentations. Id. The provisions of Section D(2)(e), requiring participating parties to produce studies and surveys in their custody pertaining to children’s advertising, also applies to the disputed issues hearing. Id.
The bifurcation of the section 18 proceeding might have more than a superficial effect on the right of parties to participate in the children’s advertising proceeding. As noted, the special rules require that all written and oral presentations be submitted in advance of the legislative hearing. There is no opportunity for participants outside the agency to address particular issues or allegations raised by other participants. Although at the end of the legislative hearing parties are entitled to propose “crucial” issues for the disputed issues hearing, these proposals must be based solely on the record of the legislative hearing or the written record compiled during the initial comment period. The ability of parties to *36generate disputes and hence trigger the quasi-adjudicative features of section 18 depends, under the special rules for the children’s advertising proceeding, on the ability of participating parties to guess in advance of the legislative hearing what the likely presentations will be. And this guessing game is rendered more difficult by the fact that the children’s advertising Notice does not reveal exactly what rule the Commission proposes to promulgate.9
The Commission’s special rules supplant its 1975 rules only insofar as the two are inconsistent and thus some Commission rules regulating other trade regulation proceedings apply to the children’s advertising rulemaking. Among these is Commission Rule 1.18, which provides:
(c) Communications to Commissioners and their attorney advisors. Except as otherwise provided in this subpart of [sic ] by the Commission, after commencement of a trade regulation rule proceeding, no ■person not employed by the Commission shall communicate, orally or in writing, with any Commissioner or any member of the Commissioner’s personal staff, with respect to the merits of the proceeding.
16 C.F.R. § 1.18(c) (1978). This rule prohibits ex parte contacts between the Commissioners and individuals or organizations outside the agency. The Commission has no comparable rule proscribing or otherwise regulating communications between Commissioners and members of the Commission’s general staff, including those staff members who prepared the investigative report that prompted the children’s advertising rulemaking. Another Commission rule does forbid such contacts during an adjudicatory proceeding under section 5. Id. at § 4.7(b).
II. ANALYSIS
Appellants urged in the district court that Commission Rule 1.18 indicated the Commission’s tacit approval of contacts between Commissioners and the general Commission staff members who researched and wrote the report provoking the children’s advertising proceeding. They argued that this approval violates section 18’s requirement that rulemaking be on the record, and that it transgresses the prescriptions on ex parte contacts contained in Home Box Office, Inc. v. FCC, 185 U.S.App.D.C. 142, 567 F.2d 9 (D.C.Cir.), cert. denied, 434 U.S. 829, 98 S.Ct. 111, 54 L.Ed.2d 89 (1977), and its decisional progeny.
In addition, appellants claimed that the Commission violated section 553 of the Administrative Procedure Act when it failed to give notice and solicit comment before promulgating the special rules to govern the children’s advertising proceeding. Appellants complain that the special rules have a substantial impact on their rights to participate in this section 18 proceeding and say that the rules thus fall within the notice and comment requirements under Pickus v. United States Board of Parole, 165 U.S. App.D.C. 284, 507 F.2d 1107 (D.C.Cir. 1974) and National Motor Freight Traffic Association v. United States, 268 F.Supp. 90 (D.D.C.1967) (three-judge court), aff'd per curiam, 393 U.S. 18, 89 S.Ct. 49, 21 L.Ed.2d 19 (1968).
Finally, appellants asserted that Section D(2)(e) of the children’s advertising Notice lacks statutory authority and unlawfully burdens their right to participate in the children’s advertising proceeding.
The district court, Judge Gesell presiding, expressed serious reservations about several of the Commission’s actions, but held that appellants’ claims were premature. We can certainly understand the district court’s misgivings, for it is difficult to read the record in this case without becoming disturbed at some of the Commission’s unique steps. Indeed one gets the impression that the proceeding itself is window dressing for the benefit of a court passing on a final trade regulation rule that was in stock long before its tentative models were displayed *37in the children’s advertising Notice. Whether or not the Commission has overestimated its power to shape a section 18 proceeding — and we agree with the district court that the answer to that question is far from clear — some of the Commission’s activities at least suggest that it long ago settled on what it had in mind and deliberately fashioned its special rules to achieve that result with the fewest possible outside intrusions from precisely the parties Congress intended to have participate in a proceeding of this kind.10
Nevertheless this court cannot entertain appellants’ appeal unless the district court had the power to hear the case and the issues are fit and proper for judicial resolution at this juncture. As we read the transcript of Judge Gesell’s oral opinion, he appeared to assume that the district courts have subject matter jurisdiction over a suit such as this, but believed that appellants had to await promulgation of a final trade regulation rule circumscribing children’s television advertising before pressing their claims. We think his analysis was essentially correct.
General federal question jurisdiction, now unencumbered by the amount-in-controversy requirement in suits against federal officials, 28 U.S.C. § 1331(a) (1976), gives the district courts the power to review agency action absent a preclusion of review statute. Califano v. Sanders, 430 U.S. 99, 105, 97 S.Ct. 980, 51 L.Ed.2d 192 (1977). The only prerequisite is that the suit arise under federal law. See C. Wright, Federal Courts 72 (3d ed. 1976); National Treasury Employees Union v. Campbell, 191 U.S.App. D.C. 146, 152-53, 589 F.2d 669, 675-77 (D.C.Cir. 1978) (Wright, C. J.). Appellants’ suits meet that condition because they are premised on the federal constitution, section 18, and the Administrative Procedure Act. Section 18 does not oust federal question jurisdiction, nor does it expressly condition a party’s right to seek judicial review in the district court upon a particular agency action. Cf. Weinberger v. Salfi, 422 U.S. 749, 757-61, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1975) (barring federal question jurisdiction in suit under Social Security Act, which provides that “[n]o action . . . shall be brought under [§ 1331] of Title 28,” 42 U.S.C. § 405(h) (1976)). Instead it explicitly confines the exclusivity of appellate court jurisdiction to review of a final trade regulation rule. Association of National Advertisers, Inc. v. FTC, 565 F.2d 237, 239 (2d Cir. 1977). And immediately preceding the grant of subject matter jurisdiction to appellate courts section 18 provides that the remedies a party has under its judicial review provisions are “in addition to and not *38in lieu of other remedies provided by law.” 15 U.S.C. § 57a(e)(5)(A) (1976). Assuming an independent basis for jurisdiction, this savings clause preserves a reservoir of judicial review under the Administrative Procedure Act, 5 U.S.C. §§ 701-706 (1976). The independent basis for jurisdiction resides in 28 U.S.C. § 1331(a), thereby making available the instruments of injunction and declaratory judgment unless the familiar presumption of reviewability is overcome in these circumstances. See Abbott Laboratories v. Gardner, 387 U.S. 136, 139-46, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967).
The question, then, turns on considerations like ripeness, exhaustion, and finality. The first of these considerations, the ripeness doctrine, conserves judicial energies for problems that are real and present rather than hypothetical or remote. See K. Davis, Administrative Law Treatise § 21.01 at 116 (1958). The Supreme Court explained the rationale of the doctrine in Abbott Laboratories v. Gardner, supra :
[I]t is fair to say that [the ripeness doctrine’s] basic rationale is to prevent the courts, through avoidance of premature adjudication, from entangling themselves in abstract disagreements over administrative policies, and also to protect the agencies from judicial interference until an administrative decision [is] formalized and its effects felt in a concrete way by the challenging parties.
387 U.S. at 148—49, 87 S.Ct. at 1515. To achieve these goals, the Court fashioned a bipartite test directing courts to evaluate “the fitness of the issues for judicial decision and the hardship to the parties of withholding court consideration.” Id. at 149, 87 S.Ct. at 1515. The functional considerations separating those issues a court can decide from those eluding judicial competence require a pragmatic and common sense judgment about the suitability of the issues for judicial scrutiny and the need for that scrutiny.
The district court here correctly rejected as untimely appellants’ assault on Commission Rule 1.18 because the claim does not pass the first half of the Abbott test. Appellants premise their attack on the speculation that contacts between Commissioners and members of the Commission’s general staff will introduce matters foreign to the rulemaking record into the Commissioner’s consideration of children’s advertising. Appellants identify no instance of such contacts occurring, nor is there any indication that the Commissioners would rely on information so transmitted in arriving at a decision on the record.11 In these circumstances it is inappropriate if not impossible to decide whether the proscription on ex parte contacts outlined in Home Box Office and other cases is to be applied in this situation. It is noteworthy in this connection that the Commission has chosen to include in the rulemaking record any staff comments that pertain to the issue of children’s advertising. See 16 C.F.R. § 1.18(c) (1978). This provision ensures that a court of appeals passing on a seasonably presented challenge will have a complete factual record to explore the constitutional and statutory implications of the Commission’s regulation of intra-agency communications.
Abbott’s suitability requirement also dooms as premature appellants’ challenge to Section D(2)(e) of the children’s advertising Notice. Appellant’s complaint pivots on their belief that the Section D(2)(e) requirement, when applied, will unlawfully burden their right to participate in the proceeding and will accomplish a deprivation of certain unexplained first amendment interests. Here again it is obvious that appellants’ request for relief would require us to engage in an essentially abstract discussion of the potential effects of Section D(2)(e). Not only is the record devoid of any instance in which a party wishing to partici*39paté in the proceeding has been concretely injured by application of the requirement, but indeed the record reveals no indication of any application of the requirement at all. Equally important, although Section D(2)(e), as we noted above, is seemingly a condition precedent to being heard, we are aware of no incidence of parties avoiding participation or otherwise altering their behavior in consequence of the requirement. It may be that this provision will unlawfully burden rights of parties to participate and will effect deprivations of constitutional rights, but in this situation, when the precise operation and impact of the requirement are unsettled, it is best for the judiciary to stay its hand until the provision in fact does result in the consequences appellants predict.
We hold that neither appellants’ challenge to Commission Rule 1.18 nor their attack on Section D(2)(e) of the children’s advertising Notice is suitable for judicial resolution at this juncture, and hence we have no need to decide whether these claims would meet the second half of the Abbott test. We also need not consider whether ripeness concerns similarly preclude appellants’ claim that the Commission’s promulgation of the special rules without notice or opportunity for comment violates section 553 of the Administrative Procedure Act, for we find an independent basis for holding this aspect of the suit premature. Specifically, on that claim, we find in section 18’s statutory review processes clear evidence that Congress intended to foreclose nonstatutory interlocutory review of the Commission’s, decision.
In Nader v. Volpe, 151 U.S.App.D.C. 90, 466 F.2d 261 (D.C.Cir. 1972), this court stated the principle that nonstatutory remedies to correct allegedly unlawful agency action are generally unavailable unless the challenged action is ultra vires or beyond the capabilities of the statutorily-prescribed methods of review to repair.12 Id. at 271; accord, Independent Cosmetic Manufacturers & Distributors, Inc. v. United States Department of Health, Education & Welfare, 187 U.S.App.D.C. 342, 343, 344, 574 F.2d 553, 554 (D.C.Cir. 1978); Standard Forge & Axle Co. v. Coleman, 179 U.S.App.D.C. 309, 551 F.2d 1268, 1269 (D.C.Cir. 1977). Nader relied in part on the exhaustion doctrine, and in part on the principle of finality. It is at least an embodiment of the idea that the existence of statutory review procedures exhibit a congressional intent to confine judicial review to those procedures, assuming they apply to the claims at hand. See generally 5 U.S.C. §§ 703-704 (1976). The assumption is important, for a court must always determine whether the statutory remedies encompass the challenging party’s claims and will provide that party with adequate relief upon review. See Abbott Laboratories v. Gardner, supra, 387 U.S. at 147-49, 87 S.Ct. at 1507.
The gist of appellants’ section 553 claim is that the Commission’s special rules are likely to produce a decision on children’s advertising different from that which alternative rules might produce. Appellants thus conclude that the special rules have a substantial impact on their statutory rights and obligations, and insist that section 553 obligates the Commission to expose rules having such an impact to public examination and comment in advance of final promulgation. In this context, they stress that the *40rules for the children’s advertising proceeding are unique and impose standards and conditions for participation in various stages of the proceeding which are of questionable validity. Appellants do not deny, however, that they will be able to raise this claim on a petition for review of a final trade regulation rule.
Section 18’s special judicial review provisions provide an adequate remedy for appellant’s section 553 claim. First, to the extent that appellants’ challenge hinges solely on the Commission’s compliance vel non with the notice and comment provisions, section 18 provides that a court of appeals passing on a final trade regulation rule can set aside that rule if the Commission has acted “without observance of procedure required by law.” 15 U.S.C. § 57a(e) (1976); see 5 U.S.C. § 706(2)(D) (1976). Failure to comply with section 553’s notice and comment provisions would amount to agency action accomplished without observance of procedure. The remedy — a remand to the Commission — would adequately redress appellants’ grievance. Second, insofar as appellants’ challenge to the special rules turns on the impact such rules have on the cross-examination and rebuttal rights of participating parties, section 18 allows a court of appeals to upset a trade regulation rule if a Commission rule or ruling unduly limiting such rights has precluded the disclosure of material facts necessary to a fair determination during the rulemaking. 15 U.S.C. § 57a(e) (1976). Thus apart from the manner in which the Commission adopted the special rules, if the special rules offend section 18’s guarantees on cross-examination and rebuttal, or if the Commission abuses its discretion in administering same, then appellants would be entitled to relief.
III
We have serious doubts about the validity of some of the Commission’s actions.13 Appellants’ claims raise genuine and nonfrivolous questions about the extent of the Commission’s discretion to adjust the rights and obligations Congress so carefully crafted in section 18. Interlocutory review of agency action is, however, very much the exception rather than the rule, and we conclude that judicial intrusion at this stage of the children’s advertising proceeding is inappropriate in light of the prior decisions in this circuit dictating that result. Such reticence is “part of the price we pay for the advantages of the administrative process.” Thermal Ecology Must be Preserved v. Atomic Energy Commission, 139 U.S.App.D.C. 366, 368, 433 F.2d 524, 526 (D.C.Cir. 1970).
The judgment of the district court is

Affirmed.


. Section 5 provides in part:
Declaration of unlawfulness; power to prohibit unfair practices
(a)(1) Unfair methods of competition in or affecting commerce, and unfair or deceptive acts or practices in or affecting commerce, are declared unlawful.
(2) The Commission is empowered and directed to prevent persons, partnerships, or corporations, except banks, common carriers subject to the Acts to regulate commerce, air carriers and foreign air carriers subject to the Federal Aviation Act of 1958 [49 U.S.C. 1301 et seq.], and persons, partnerships, or corporations insofar as they are subject to the Packers and Stockyards Act, 1921, as amended [7 U.S.C. 181 et seq.], except as provided in section 406(b) of said Act [7 U.S.C. 227(a)], from using unfair methods of competition in or affecting commerce and unfair or deceptive acts or practices in or affecting commerce.
15 U.S.C. § 45(a) (1976).


. Section 18 defines the rulemaking record to mean “the rule, its statement of basis and purpose, the transcript [of any oral presentation and cross-examination at the informal hearing], any written submissions, and any other information which the Commission considers relevant to such rule.” 15 U.S.C. § 57a(e)(1)(B) (1976).


. The Commission did not solicit comment on those of the 1975 rules that merely repeated the language of section 18 or that explained how a rulemaking might be initiated. See 16 C.F.R. § 1.7-.10 (1978). The Commission solicited comment on the rest. See Fed.Reg. 15237, 33966 (1975). The Commission made the rules effective one week after final publication. Id. at 33966.


. In September 1977, acting under the presumed compulsion of this court’s decision in Home Box Office, Inc. v. FCC, 185 U.S.App. D.C. 142, 567 F.2d 9 (D.C.Cir.), cert. denied, 434 U.S. 829, 98 S.Ct. 111, 54 L.Ed.2d 89 (1977), the Commission invited comment on a rule proscribing communications between Commissioners and persons outside the agency during a rulemaking proceeding. 42 Fed.Reg. 43974 (1977). In November, taking note of the comments of interested persons, the Commission published a rule to that effect. Id. at 60562 (codified at 16 C.F.R. § 1.18 (1978)); see pp. 10-11 infra.


. Commission rules provides that rulemakings may be commenced by the Commission either on its own initiative or pursuant to a written petition filed by an interested person. 16 C.F.R. § 1.9 (1978). According to the children’s advertising Notice, petitions filed in April 1977 by two groups (Action for Children’s Advertising and the Center for Science in the Public Interest) provoked the staff investigation culminating in the report issued in February 1978.


. The Commission stated at oral argument that it was then engaged in the process of conducting the legislative-type hearing.


. Apparently owing to the trial court’s comments expressing reservations about the lawfulness of this requirement, see J.A. at 138-39, 145, the Commission revised it last January, id. at 165. The essential character of the requirement — i. e., that parties wishing to participate in the proceeding must submit all studies and surveys in their custody — remains unchanged, though the Commission has provided for certain procedures to guarantee confidentiality and to keep a record of any sanctions imposed for noncompliance. Because we hold that appellants’ challenge to this provision is untimely, we need not consider whether these revisions would alter our analysis of its lawfulness, or, for that matter whether the revisions are properly an object of this court’s attention.


. The special rules provide that “[a]ny person who appears at the legislative hearing may be required to appear at the disputed issues hearing for cross-examination.” 43 Fed.Reg. 17970 (1978).


. The children’s advertising Notice does list a number of factual questions the Commission intends to address and does generally state some possible elements of a rule, the Notice nowhere declares with particularity the rule the Commission is actually proposing. Appellants do not challenge the adequacy of this Notice and we have no occasion to consider it here.


. Because the Commission intimates that its procedural decisions are insulated by the Supreme Court’s recent decision in Vermont Yankee Nuclear Power Co. v. Natural Resources Defense Council, Inc., 435 U.S. 519, 98 S.Ct. 1197, 55 L.Ed.2d 460 (1978) it is worth noting the holding in that case. Vermont Yankee reversed two decisions of this court that had invalidated the grant of nuclear power plant licenses by the Nuclear Regulatory Commission. The Supreme Court read this court’s decisions as requiring the NRC to extend procedural rights beyond those mandated by the Administrative Procedure Act or other statutory framework. Id. at 540-42, 98 S.Ct. 1197. The Court noted that the NRC proceedings had no adjudicative aspects, but instead amounted to “rulemaking procedures in their most pristine sense.” Id. at 524 n. 1, 98 S.Ct. at 1202 n. 1. It was undisputed that the NRC had fully complied with the Administrative Procedure Act’s rulemaking provisions and there were no additional statutory requirements. Id. at 535, 549 n. 21, 98 S.Ct. 1197. According to the Court, the vice in this court’s decision was the inclusion in the remand order of a requirement that appeared to direct the agency to employ procedural devices other than those set out in the statute. The Court held that absent extraordinary circumstances the federal courts cannot upset the products of agency rulemaking on the ground that the agency abused its discretion in failing to provide procedures that the courts rather than Congress or the agency believed necessary. Thus the case restricts the ability of courts to refashion normal rulemaking procedures with judicially-conceived notions of administrative fair play. It has no bearing on the power of courts to interpret and apply congressional directives. Moreover, the special judicial review provisions in section 18 give a reviewing court more authority than was present under the statute in Vermont Yankee, see pp. 38-40 of 199 U.S.App.D.C., at pp. 620-622 of 617 F.2d infra, and this raises a question about the pertinence of the case in this setting.


. As Judge Gesell aptly observed, “[t]he possibility . . that there may be such [intraagency] contacts and have been such contacts in this proceeding does not present a clear-cut issue of law that this Court should resolve. The nature of the contacts ... by the nature of things at this stage are unknown and in that sense the matter is to some degree conjectural.” J.A. at 159..


. This circuit recognizes an exception to the Nader principle encompassing claims alleging constitutional violations that go to the structure of agency deliberations. For example, Nader cited Amos Treat & Co. v. SEC, 113 U.S.App.D.C. 100, 306 F.2d 260 (D.C.Cir. 1962), as an instance in which judicial intervention, outside statutory procedures is appropriate. See 466 F.2d at 266 n. 31, 269 n. 54. In Amos Treat, this court granted pendente lite relief to a party who alleged that an administrative officer who had participated in the administrative investigation was also acting as a decisionmaker in a suspension proceeding under the Securities Exchange Act of 1934, and the court did so despite the availability of a remedy at the close of the hearing. See 306 F.2d at 265. Similarly, in the post-Nader case of Fitzgerald v. Hampton, 152 U.S.App.D.C. 1, 467 F.2d 755 (D.C.Cir. 1972), this court allowed interlocutory review of a claim that due process required a public hearing in a reinstatement proceeding. Appellants’ section 553 claim does not fall within the Amos Treat exception, however.


. The concurring opinion begins by promising to state its disagreement with our analysis of the district court’s jurisdiction and with our characterization of the Commission’s actions. One searches the concurring opinion in vain, however, for an indication of any substantive disagreement over our handling of the ripeness and finality issues. The concurring opinion notes that the question presented — i. e. whether the district court should have heard appellants’ claims — requires a simple negative. We agree, and we submit that we reach that result with an analysis considerably less elaborate than that of the concurring opinion. Indeed it appears that the one significant difference in our approach is that whereas this opinion deliberately avoids any detailed analysis of appellants’ claims, which we hold unripe for review, the concurrence seems intent on disposing of those claims in the guise of jurisdictional analysis. Our concurring colleague may not share our misgivings about some of the Commission’s actions, but it should be noted that nothing in this opinion purports to reflect any view on the underlying merits of appellants’ contentions.